Citation Nr: 0200153	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had honorable active military service from 
January 1956 to March 1962, and other than honorable service 
from May 1962 to May 1964.  In an Administrative Decision, 
dated in April 1990, the RO determined that the character of 
the veteran's discharge for his period of military service, 
dating from May 1962 to May 1964, was issued under conditions 
that constituted a legal bar to Department of the Veterans 
Affairs (VA) benefits, except for VA health care under 
Chapter 17, Title 38, United States Code.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision by the VA Regional Office 
(RO) in Atlanta, Georgia.  In that decision, the RO 
determined that the veteran had not submitted new and 
material to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss, based 
solely on the veteran's honorable active military service.  
The veteran perfected a timely appeal of this determination.

In September 2001, the veteran had a personal hearing at the 
RO before the undersigned Board Member.  At that hearing the 
veteran submitted evidence consisting of an August 2001 lay 
statement from an acquaintance, as well as an undated 
statement of a friend, regarding the veteran's bilateral 
hearing loss.  The veteran waived RO consideration of these 
documents.  38 C.F.R. § 20.1304 (2001).  

During the September 2001 Board hearing, the veteran raised 
the issue of entitlement to service connection for tinnitus, 
based on his periods of active, honorable military service.  
Since this matter has not been developed and adjudicated for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an August 1990 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

2.  The evidence submitted since the August 1990 Board 
decision is new and it bears directly and substantially upon 
the specific matter of whether the veteran's current 
bilateral hearing loss disability originated during his 
active, honorable military service; and, when considered 
together with all of the evidence of record, it has a 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

The Board decision of August 1990 denying the claim for 
service connection for bilateral hearing loss is final; new 
and material evidence has been presented to reopen the claim, 
and the claim is reopened.  38 U.S.C.A. §§  5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  Id.  However, the revised 
regulation applies to any claim to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 
2001), thereby creating another exception to the 
applicability rule.  The effective date rule established by 
38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  As this claim to reopen was received 
on February 9, 1999, prior to August 29, 2001, the revised 
regulation is not applicable and the Board may not consider 
the revised regulation.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Thus, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's February 1999 request to reopen his claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5103 (as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were sent a VA letter in April 2000, were provided with the 
appeal rating decision and notice letter in August 2000, and 
were also provided with a September 2000 statement of the 
case during the pendency of this appeal.  In October 2000, 
the veteran appeared for a personal hearing before a Hearing 
Officer at the RO, and; in September 2001, appeared for a 
Travel Board hearing before the undersigned Board Member.  
These documents and proceedings provided notification of the 
lay and medical evidence needed to support of a request to 
reopen a previously denied claim, in addition to that which 
is necessary to substantiate a claim of entitlement to 
service connection.  Moreover, the RO has requested and 
obtained all records identified by the veteran, to 
specifically include VA medical records and reports.  Also, 
during the September 2001 Travel Board hearing, the veteran 
provided additional lay evidence in support of his request to 
reopen his previously denied claim.  Thus, under the 
circumstances in this case, VA has satisfied its duty to 
notify the veteran of the evidence needed to reopen his claim 
in this case, and a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence 

In a decision, dated in August 1990, the Board denied the 
veteran's claim for service connection for bilateral hearing 
loss.  That determination was predicated on the findings that 
the veteran was not shown to have had a hearing loss during 
his active, honorable military service; that a compensably 
manifested sensorineural hearing loss within one year 
thereafter; and that the veteran's post service hearing loss 
was not shown to be of service origin.

The evidence of record on file at the time of the August 1990 
Board decision consisted of the veteran's DD Form 214 as well 
as his service personnel and medical records, which reflect 
that the veteran's military occupational specialties (MOS) 
during his active, honorable military service was that of a 
medical specialist and that he performed parachute duty.  The 
service medical records relevant to his active, honorable 
military service do not reflect findings of hearing loss or 
any ear abnormalities.  For instance, a September 1960 
clinical record contained a physical profile, which disclosed 
that the veteran's hearing was marked as "H-1."  Upon his 
separation examination in February 1962, the veteran's 
clinical evaluation, to include a general ear examination, 
was recorded as normal, but no audiological testing was 
conducted.  On that same February 1962 report, however, the 
veteran acknowledged that there had been no change in his 
physical condition since his last examination.  The service 
medical record relevant to the other than honorable period of 
military service documented no hearing loss or ear disorders 
during that time or no hearing loss within the one-year 
presumptive period.  

Also considered were private medical records dated in 1981 
that indicate that the veteran complained of decreased 
hearing in the left ear, which was first noted many years 
earlier.  Hearing loss in the right ear was also noted.  The 
veteran's past medical history was considered to be 
essentially unremarkable except for orthopedic surgery.  The 
veteran was reported to have otosclerosis of the left ear, 
and surgery was performed.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  Under 
the applicable criteria, when a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing a claim.  An 
adverse determination as to either question is appealable. 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1105.

In Elkins v. West, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence 
test.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
new Elkins test, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 3.156(a) 
(effective prior to August 29, 2001).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d) (2001); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).  

The evidence received subsequent to the August 1990 Board 
decision consists of VA medical records, dating from 1993 to 
2000, which reflect that the veteran has been diagnosed as 
having bilateral mixed hearing loss.  A VA audiological 
examination report, dated in February 1999, shows that the 
veteran's hearing was recorded in pure tone thresholds (in 
decibels) as 55, 50, 50, 55, and 55 at 500, 1000, 2000, 3000, 
and 4000 Hertz (Hz) in the right ear and 75, 65, 60, 60, and 
70 at 500, 1000, 2000, 3000, and 4000 Hz in the left ear.  
The results of this audiological testing reveals that the 
veteran has a current bilateral hearing loss disability 
within VA standards.  38 C.F.R. § 3.385.  The evidence also 
consists of two lay statements from an acquaintance and a 
friend of the veteran, which were received in September 2001.  
The undated statement, signed by A. M., indicates that he has 
had the occasion to observe the veteran's hearing before and 
after his military service.  According to A. M., the 
veteran's hearing seemed to be alright when he entered 
service; but when the veteran returned from military service, 
he began to notice changes in the veteran's hearings and 
observed that the veteran's hearing was failing.  The August 
2001 statement, signed by W. M., indicates to the effect that 
he has known the veteran since his discharge from military 
service.  According to W. M., he noticed that the veteran 
demonstrated decreased hearing after he separated from 
service and over the years in which they worked together, 
indicating that he has had to constantly repeat himself when 
talking to the veteran.  Moreover, at the September 2001 
hearing, the veteran and his spouse testified to the effect 
that the veteran showed a hearing deficiency shortly after he 
separated from service.  The Board finds that this evidence 
is new in that it was not previously of record at the time of 
the August 1990 Board decision.  

In addition, this evidence is material.  As noted previously, 
the Board in its August 1990 decision denied the veteran's 
claim on the basis that the evidence on file at that time did 
not show that the veteran had a hearing loss during his 
active, honorable military service, or that a compensably 
manifested sensorineural hearing loss within one year 
thereafter; and that veteran's post service hearing loss was 
not shown to be of service origin.  Presuming the credibility 
of such lay evidence, the Board finds that the newly 
submitted lay statements and the testimony, wherein the two 
acquaintances and the veteran's spouse provide their lay 
observations of having noticed that the veteran exhibited no 
hearing difficulty prior to service, but that the veteran 
exhibited decreased hearing shortly after he separated from 
service, bear directly and substantially on the specific 
matter concerning the origin of the veteran's current 
bilateral hearing loss disability.  This new evidence, when 
considered with the other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Thus, in that 
new and material evidence has been presented, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a bilateral hearing 
loss is reopened; and to this extent the appeal is granted. 


REMAND

Having reopened the veteran's claim for service connection 
for bilateral hearing loss, the Board may consider the merits 
of that claim only after ensuring that the veteran has 
received the notice and assistance contemplated by the VCAA 
and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A 
(as amended); 66 Fed. Reg. 45620 (to be codified at 38 C.F.R. 
§ 3.159).

Fulfillment of the statutory duty to assist the veteran, now 
established by the VCAA and implementing regulations, also 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§§ 5103 A(d) (West Supp. 2001); 66 Fed. Reg. 45, 630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159 (c)(4)).  

The veteran contends that his bilateral hearing loss 
originated during service.  Although the service medical 
records (which are relevant to his active, honorable military 
service) do not reflect findings or complaints of a hearing 
loss disability, his service records (for that same period) 
do indicate that the veteran performed duties that would have 
exposed him to loud noises.  The lay statements of the 
veteran's friends and the veteran's testimony and that of his 
spouse state their observations of having noticed that the 
veteran began to exhibit hearing loss shortly after he 
separated from service.  The private and VA medical records, 
dated in the 1980s and 1990s, reflect that the veteran 
received continuous treatment for bilateral hearing loss, and 
these records establish that the veteran has a current 
hearing loss disability according to VA standards.  Since the 
totality of both the lay and medical evidence calls into 
question the origin of the veteran's bilateral hearing loss 
disability, the Board is of the view that a VA examination 
with an opinion regarding the etiology of the veteran's 
bilateral hearing loss is needed to make a decision in this 
case.  The VA examiner should review all of the information 
and lay and medical evidence of record, and should render an 
opinion as to the initial onset of the veteran's bilateral 
hearing loss disability (if possible), and as to whether the 
veteran's bilateral hearing loss disability is attributable 
to his period of active, honorable military service (i.e., 
dating from January 1956 to March 1962).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claim for service 
connection for a bilateral hearing loss.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, and associate with the claims 
folder, all records noted by the veteran 
that are not currently on file.  If the 
RO is unable to obtain any of the records 
identified, it should follow the 
procedures outlined in the VCAA and the 
implementing regulations.

2.  The RO should inform the veteran that 
he may submit competent medical evidence 
showing that he has a current bilateral 
hearing loss disability that was caused 
by his active, honorable military 
service, or was manifested to a 
compensable degree within one year 
following his discharge from that period 
of service.

3.  The RO should provide a VA audiology 
examination to determine the nature and 
etiology of the veteran's bilateral 
hearing loss disability.  The claims 
folder must be made available to the 
examiner so that pertinent clinical and 
medical records may be studied in detail.  
All indicated studies should be 
completed.  The examiner is requested to 
provide an opinion addressing the 
following questions: (1) Whether the 
veteran has a current bilateral hearing 
loss disability that had its onset during 
his period of active, honorable military 
service (from January 1956 to March 
1962)?  (2) Whether the veteran has a 
current bilateral hearing loss disability 
that was manifested within one year after 
the veteran's separation from his period 
of active, honorable military service 
(from January 1956 to March 1962)? (3) 
Whether it is at least as likely as not 
that the veteran has a current bilateral 
hearing loss disability that is related 
to any incident or event, including noise 
exposure, that occurred during his period 
of active, honorable military service 
(from January 1956 to March 1962)?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
at 38 U.S.C.A §§ 5102, 5103, 5103A, and 
5107 (as amended) and in the implementing 
regulations are fully complied with and 
satisfied.

5.  The RO should review the claims folder 
to ensure that the foregoing requested 
development has been completed.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  Following the completion of the 
foregoing, the RO should then adjudicate, 
on the merits, the claim of entitlement 
to service connection for bilateral 
hearing loss.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case.  An appropriate period of time should be allowed 
for response.  Thereafter, the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

 

 


